                         Case 1:21-cr-10120-WGY
2-6   5HYLVHG86'&0$             Document 53-1 Filed 04/15/21 Page 1 of 2
Criminal Case Cover Sheet                                                          U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.        II                    Investigating Agency          DEA

City      Boston                                 Related Case Information:

County       Suffolk                             6XSHUVHGLQJ,QG,QI                             &DVH1R
                                                 6DPH'HIHQGDQW                                1HZ'HIHQGDQW
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU              21-MJ-6200-6201-MPK
                                                 6HDUFK:DUUDQW&DVH1XPEHU              21-MJ-6208-6217-MPK
                                                 55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Cesar Alejandro CASTRO Pujols                           -XYHQLOH                       ✔ 1R
                                                                                                        G <HV G

                            ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU                    ✔
                                                                                                              <HVG1R
$OLDV1DPH             Nelson Rivera Gonzalez, a/k/a Bryan Canales, a/k/a Jorge Figueroa Astor, a/k/a Yensi Rosario Mendez

$GGUHVV                 &LW\ 6WDWH Milton, Massachusetts
                      1979
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                   Hispanic
                                                                        5DFHBBBBBBBBBBB                         Domincan
                                                                                                    1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                Ed Masferrer                             $GGUHVV 45 Bromfield St , fifth floor

Bar Number                                                                                     Boston, MA

U.S. Attorney Information:

AUSA         Leah Foley                                               %DU1XPEHULIDSSOLFDEOH

Interpreter:            ✔
                        G <HV       G 1R                    /LVWODQJXDJHDQGRUGLDOHFW           Spanish

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               G <HV         1R

Matter to be SEALED:                G <HV       G✔      1R

          G :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                           ✔ ,Q&XVWRG\
                                                                                               G

Location Status:            ,Q&XVWRG\DW3O\PRXWK&RXQW\&RUUHFWLRQDO)DFLOLW\VLQFH

Arrest Date                 03/23/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                       03/23/2021                  LQ         Plymouth HOC                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G 6HUYLQJ6HQWHQFH               G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                    RQ

Charging Document:                  G &RPSODLQW                   G ,QIRUPDWLRQ                     ✔ ,QGLFWPHQW
                                                                                                    G
                                                                                                                  2
Total # of Counts:                  G 3HWW\                    G0LVGHPHDQRU                    G )HORQ\
                                                                                                    ✔

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     04/15/2021                        6LJQDWXUHRI$86$
                        Case 1:21-cr-10120-WGY Document 53-1 Filed 04/15/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Cesar Alejandro CASTRO Pujols

                                                                       U.S.C. Citations
                 Index Key/Code                                  Description of Offense Charged                   Count Numbers
                                                       FRQVSLUDF\WRGLVWULEXWHDQGSRVVHVVZLWKLQWHQWWR
6HW     21 USC 846                                   GLVWULEXWHJUDPVRUPRUHRIIHQWDQ\ODQGFRFDLQH   1

                                                        conspiracy to launder money
6HW     18 USC 1956(h)                                                                                      2


          21 U.S.C. § 853                               Forfeiture Allegation
6HW


6HW     18 U.S.C. § 982(a)(1)                         Forfeiture Allegation


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
